UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1094



ANTONIUS MICHAEL RUSLI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-263-204)


Submitted:   October 31, 2006            Decided:   November 27, 2006


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Matthew W. Rau, LAW OFFICE OF MATTHEW W. RAU, Arlington, Virginia,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Michele Y. F. Sarko,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Antonius      Michael    Rusli,   a   native   and   citizen   of

Indonesia, petitions for review of an order of the Board of

Immigration   Appeals    (Board)   affirming    the   immigration   judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.*

          Rusli challenges the immigration judge’s determination

that he failed to establish eligibility for asylum.             To obtain

reversal of an adverse eligibility determination, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”   INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that it does

not compel a contrary result.        Accordingly, we cannot grant the

relief Rusli seeks.

          Similarly, as Rusli does not qualify for asylum, he is

ineligible for withholding of removal. See Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).        “Because the burden of proof for

withholding of removal is higher than for asylum – even though the

facts that must be proved are the same – an applicant who is




     *
      Rusli does not challenge the Board’s denial of his
application for protection under the Convention Against Torture.
Therefore, Rusli has waived appellate review of this claim. See
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                   - 2 -
ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”      Id.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -